DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The after-final amendment filed on 07/05/2022 has been entered.  Claims 9-10, 12-17, 19-20, and 22-28 remain pending in the application.  Claims 1-8, 11, 18, and 21 have been cancelled.  

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with  Jessica Fleetham (Reg. No. 70,951) on 07/11/2022.

The following claims of the application have been amended as follows:

9. (Currently Amended) A method of making a baffle for a vane arc segment, comprising: 
forming a trailing edge portion of the baffle from sheet metal: 
forming a leading edge portion of the baffle by additive manufacturing: and 
bonding the leading edge portion to the trailing edge portion at a joint such that the trailing edge portion and the leading edge portion together define a common internal cavity therewithin, wherein [[making]] forming the leading edge portion includes forming first and second sides of the leading edge portion and connecting the first and second sides, and wherein the first and second sides are formed separately from one another prior to the connecting.

16. (Currently Amended) A method of assembling a ceramic matrix composite airfoil vane, comprising: 
inserting a baffle into a central cavity of the ceramic matrix composite airfoil vane, the central cavity defined by an airfoil outer wall, the baffle including a leading edge portion and a separate trailing edge portion connected to the leading edge portion at a joint, wherein the leading edge portion and the trailing edge portion together define a common internal cavity therewithin, wherein both the leading edge portion and the trailing edge portion include a plurality of cooling holes configured to provide cooling air to the airfoil outer wall, wherein the trailing edge portion is formed from sheet metal, wherein making the leading edge portion includes forming first and second sides of the leading edge portion and connecting the first and second sides, and wherein the first and second sides are formed separately from one another prior to the connecting.


The above changes to the claims have been made to address claim objections.

Reasons for Allowance
	The following is an examiner’s statement of reasons for allowance:
	The nearest prior art of record is Spangler (U.S. 10,053,996), Thornton (US 2017/0145833 A1), Huizenga et al. (US 2017/0081966 A1), and Tibbott et al. (US 2017/0356296 A1).
Regarding claim 9, Spangler fails to disclose or suggest wherein the first “s1” and the second “s2” sides are formed separately from one another prior to the connecting.  It would not have been obvious to one of ordinary skill in the art to separate leading edge portion (108) into two separate sides and to then connect the two sides as the leading edge portion (108) is a single continuous component as shown in Fig. 4B and is thus likewise formed as a single component via additive manufacturing from the teachings of Thornton.  Therein, from the prior art of record, it would not be obvious to one of ordinary skill in the art and it would not be necessary to form separately the two sides of the leading edge portion prior to connecting the two sides of the leading edge portion.
	Claims 10, 12-15, and 22-27 are allowable, as they are dependent on claim 9.
	Claim 16 is allowable for the same reasons as set forth in claim 9 above.
Claims 17, 19-20, and 28 are allowable, as they are dependent on claim 16.
	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC J ZAMORA ALVAREZ whose telephone number is (571)272-7928. The examiner can normally be reached Monday-Friday 7:30 am- 5:00 pm EST alternating Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, COURTNEY HEINLE can be reached on (571)270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ERIC J ZAMORA ALVAREZ/Primary Examiner, Art Unit 3745                                                                                                                                                                                                        07/11/2022